Hazleton, Acting County Judge.
The tenant, when it rented valuable store premises from this landlord, removed the lighting fixtures from the property and installed more suitable ones. The tenant also installed and paid for a five-ton air conditioner which is attached to the plumbing and bolted to the floor. The tenant made a general assignment for the benefit of creditors and failed to pay the rent. In the sale of assets soon to be held are included some fifty-six lighting fixtures and the air conditioning unit.
The landlord has applied to this court to stay the sale and removal of the fixtures and air unit, contending that to remove them would cause great harm to the property.
To remove the lighting fixtures, which are not the plug-in type, could seriously damage the premises, and the landlord would be left without fixtures since the landlord’s had been removed by the tenant. And it is fair to assume that the landlord could not be reimbursed from the estate of the assignor-tenant, which is not able to meet its obligations. On the other hand, the *853air conditioning unit can be detached from the plumbing and unbolted from the floor without damage to the building.
A stay is therefore granted in respect to the lighting fixtures, but denied in respect to the air unit.
Enter order accordingly on notice, without costs.